DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As to independent claim 1, it is not clear what is called “a ZJD chip”.  The present specification is also silent about what “a ZJD chip” is, its functions and how “a ZJD chip” is different from other chips.
As to claims 2-10, they are rejected for similar reasons regarding independent claim 1 as set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Chen (US 2014/0329470) discloses a radio frequency integrated module management system (see at least figure 2), which is provided in a device terminal and comprises a chip 12 and at least two groups of radio frequency module systems 3, 5, 7, each group of the radio frequency module systems being connected to the chip 12 and comprising an antenna 31, a radio frequency front end 22, 23, and a radio frequency transceiver 21, wherein the antenna 31 is connected to the radio frequency transceiver 21 via the radio frequency front end 22, 23, and the radio frequency transceiver 21 in each group is connected to the chip 12.
Hsu (US 2012/0289276) discloses a radio frequency integrated module management system (see at least figure 1), which is provided in a device terminal and comprises a manager 105 and at least two groups of radio frequency module systems 101-1 to 101-N.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN T VO/Primary Examiner, Art Unit 2646